Appeal by the defendant from a judgment of the Supreme Court, Kings County (Cohen, J.), rendered April 27, 1983, convicting him of rape in the first degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The evidence was sufficient to establish all of the elements of the crime of rape in the first degree, including penetration.
Upon the exercise of our factual review power we are satisfied that the evidence established the defendant’s guilt beyond a reasonable doubt and that the verdict was not against the weight of the evidence (CPL 470.15 [5]). Rubin, J. P., Kooper, Spatt and Harwood, JJ., concur.